DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-40, and 46-53 are pending.
Claims 41-45 are (withdrawn from consideration) as being drawn to group II the non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-40 and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,609,454. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-40 and 46-53 are broader instances of claims 1-39 of the ‘454’ patent.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-40 and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, USPG_Pub. 2015/0163558, in view of Thompson, USPG_Pub. 2014/0349750.

Regarding claim 1, Wheatley discloses a computer-implemented method comprising: 
obtaining an audio video stream (fig. 4, 416, 402, 404, 406; Para. 63 (video (audio/video) selected by user can be obtained from content source over network 414)); 
obtaining a natural language command (fig. 6; Para. 88 (verbal input meets natural language command)); 

using said control signal to control presentation of said audio video stream relative to said particular event (Para. 88-91 (the action performed for example next chapter/segment is a result of the using the generated control signal from the verbal input-he control leads to playback of a particular segment or event)).  
Wheatley does not explicitly disclose associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream.
Thompson discloses associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream (Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations of the content segments in memory-the subject matter of the segments provide an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wheatley to include associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream as disclosed by Thompson in order to allow fast retrieval of segments when moving between chapter/segments of a video presentation (Para. 181).

Regarding claim 2, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said control signal is generated based on said natural language command by referencing two or more events including said particular event of said plurality of events (Para. 11, 88-91 (612 is the expected playback adjustment-meets control signal generated from the verbal input-the events may be an interesting segment or a boring segment event wherein an advertisement segment may be added or removed based on one or more events in the media presentation and user’s verbal input)).  

Regarding claim 3, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said presentation of said audio video stream comprises at least one of: presentation of said audio video stream contemporaneously with said obtaining said audio video stream (Para. 52 (The audio component of videos and other content displayed on display 312 may be played through 


Regarding claim 4, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said presentation comprises presentation of at least one of an audio portion of said audio video stream or a video portion of said audio video stream (Para. 52 (The audio component of videos and other content displayed on display 312 may be played through speakers 314)).  

Regarding claim 5, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: determining meaning of said particular event based on particular content of said audio video stream (Thompson: Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment)). 

Regarding claim 6, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method further comprising: selecting a portion of said audio video stream for viewing on a display device, said portion being selected based on said particular event (Para. 11, 88-89 (a next segment will be selected based on a boring segment as spoken by user)).  




Regarding claim 7, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: associating said audio video stream with an index of said plurality of events, said plurality of events being identified based on said content of said audio video stream (Thompson: Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations of the content segments in memory)).  

Regarding claim 8, Wheatley in view of Thompson discloses all in claim 7.  In addition Wheatley in view of Thompson discloses the method, wherein said index includes a symbolic representation of said plurality of events of said audio video stream (Thompson: Para. 181 (the index is a pointer to the event segment so it is a symbolic representation)). 




Regarding claim 9, Wheatley in view of Thompson discloses all in claim 7.  In addition Wheatley in view of Thompson discloses the method, wherein said index includes a point in time, a duration, or both said point in time and said duration of one or more event of said plurality of events (Thompson: Para. 65-66, 181 (the index is a pointer to the event segment-the events are temporally sequenced so they have time points and last for a duration equal to their length)).  

Regarding claim 12, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events based on video data of said audio video stream; and associating said index with said audio video stream (Thompson: Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations of the content segments in memory)).  



Regarding claim 13, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events based on audio data of said audio video stream; and associating said index with said audio video stream (Thompson: Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted (data in the stream) or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations of the content segments in memory)).  

Regarding claim 14, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events based on metadata associated with said audio video stream (Thompson: Para. 67); and associating said index with said audio video stream (Thompson: Para. 181).  



Regarding claim 15, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events based on any combination of video data, audio data, or metadata of said audio video stream (Thompson: Para. 67); and associating said index with said audio video stream (Thompson: Para. 181).  

Regarding claim 16, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein generating said control signal based on said natural language command comprises: processing said natural language command by using an automatic speech recognition system (Para. 42 (voice recognition engine meets automatic speech recognition)).  

Regarding claim 17, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein generating said control signal based on said natural language command comprises: processing said natural language command by using a natural language understanding system (Para. 42 (voice recognition engine meets a natural language understanding system)). 




Regarding claim 18, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein generating said control signal based on said natural language command comprises: processing said natural language command by using both an automatic speech recognition system and a natural language understanding system (Para. 42, 45, 88-91 (by resolving differences between half or full meaning of phrases-the verbal input processor is both an ACR and a natural language interpretation system)).  

Regarding claim 19, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said natural language command comprises a spoken command (Para. 42 (verbal input)).  

Regarding claim 20, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley Thompson discloses the method, wherein said natural language command comprises a textual command (Thompson: Para. 83 (manual tagging-meets textual command)).

Regarding claim 21, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said obtaining said audio video stream includes at least one of: obtaining an audio video stream as an ongoing and continuing process (Para. 22 (live performance is ongoing)); or obtaining an audio video stream as a completed whole (Para. 22 (recorded event is completed whole)).  

Regarding claim 22, Wheatley in view of Thompson discloses all in claim 21.  In addition Wheatley discloses the method, wherein said obtaining said audio video stream as said ongoing and continuing process includes at least one of: obtaining a live audio video stream (Para. 22); or obtaining content of a stored copy of an audio video stream (Para. 22).  

Regarding claim 23, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events after said audio video stream is stored in a repository (Thompson: Para. 175); and associating said index with said audio video stream (Thompson: Para. 181).  

Regarding claim 24, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein associating said audio video stream with said plurality of events comprises: generating an index of said plurality of events contemporaneously with obtaining said audio video stream (Thompson: Para. 175, 181); and associating said index with said audio video stream (Thompson: Para. 181).  





Regarding claim 26, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said control signal controls presentation of said audio video stream contemporaneously with obtaining said audio video stream (Para. 52 (The audio component of videos and other content displayed on display 312 may be played through speakers 314)).  

Regarding claim 27, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, wherein obtaining said audio video stream includes receiving a live audio video stream, the method further comprising: storing said live audio video stream in a repository (Thompson: Para. 175); and using said control signal or a different control signal to control at least one of: presentation of said live audio video stream, or presentation of content of said stored audio video stream relative to said particular event (Wheatley: Para. 11, 52 (The audio component of videos and other content displayed on display 312 may be played through speakers 314)).  




Regarding claim 29, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method further comprising: using said natural language command to resume presentation of said audio video stream (Para. 88-91 (resume after stop or pause)).  

Regarding claim 30, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method further comprising: using said natural language command to commence presentation of said audio video stream (Para. 34 (segment start commences the playback of the segment)).  

Regarding claim 31, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein using said control signal to navigate within said audio video stream relative to said particular event comprises: navigating said audio video stream relative to a change in said content, said change corresponding to said particular event (Para. 34, 88-91 (next/previous segments-meets navigate to event)). 


Regarding claim 33, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein one or more control signals, including said control signal, are generated based on said natural language command by referencing two or more events including said particular event of said plurality of events (Para. 11, 88-91 (612 is the expected playback adjustment-meets control signal generated from the verbal input-the events may be an interesting segment or a boring segment event wherein an advertisement segment may be added or removed based on one or more events in the media presentation and user’s verbal input)), said method further comprising: using said natural language command to play back a plurality of excerpts of said audio video stream (Para. 88-91).  





Regarding claim 35, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method, wherein said content includes a sports contest (Para. 22, 26 (sport content in a live performance)). 

Regarding claim 36, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method further comprising, prior to using said control signal to control presentation of said audio video stream: deducing said particular event based on a notation appearing in said presentation of said audio video stream (Thompson: Para. 61 (closed caption data is in audio stream used to detect/deduce segmenting)).  

Regarding claim 37, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method further comprising, prior to using said control signal to control presentation of said audio video stream: identifying said particular event relative to an object appearing in said audio video stream (Thompson: Para. 61 (name of athlete appears in an image video and closed caption in the audio stream used for segmenting video)).  


Regarding claim 39, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley discloses the method further comprising: using said natural language command to suppress presentation of said particular event (Para. 11 (by removing boring advertisements the removed advertisements are suppressed from presentation)).  

Regarding claim 40, Wheatley in view of Thompson discloses all in claim 1.  In addition Wheatley in view of Thompson discloses the method, said particular event comprising a single contiguous duration of said audio video stream (Wheatley: Para. 88-91; Thompson Para. 61).  






	Regarding claims 46, 52, Wheatley discloses a computer system comprising:
a processor (fig. 3, 306; Para. 39); and 
memory (fig. 3, 308) containing at least instructions that, when executed by said processor (Para. 41), cause said computer system to: 

obtain a natural language command (fig. 6; Para. 88 (verbal input meets natural language command)); 
generate a control signal based on said natural language command by referencing a particular event of said plurality of events (Para. 88-91 (612 is the expected playback adjustment-meets control signal generated from the verbal input)); and 
using said control signal to control presentation of said audio video stream relative to said particular event (Para. 88-91 (the action performed for example next chapter/segment is a result of the using the generated control signal from the verbal input)).  
Wheatley does not explicitly disclose associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream.
Thompson discloses associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream (Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system of Wheatley to include associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream as disclosed by Thompson in order to allow fast retrieval of segments when moving between chapter/segments of a video presentation (Para. 181).

Regarding claim 47, Wheatley in view of Thompson discloses all in claim 46.  In addition Wheatley disclose the computer system comprising: a server computer including said processor and said memory ().  

Regarding claim 48, Wheatley in view of Thompson discloses all in claim 46.  In addition Wheatley the computer system comprising: a client computer including said processor and said memory (Para. 10, 39).

Regarding claim 49, Wheatley in view of Thompson discloses all in claim 46.  In addition Wheatley the computer system comprising: a distributed computer system including a plurality of computers, each said computer including said processor and said memory (fig. 4, 402-406; Para. 55).  



Regarding claim 51, Wheatley in view of Thompson discloses all in claim 46.  In addition Wheatley in view of Thompson the computer system, wherein said natural language command is in a textual format (Thompson: Para. 83 (manual tagging-meets textual command)).  










Regarding claims 53, Wheatley discloses a computer system comprising:
a processor (fig. 3, 306; Para. 39); and 
memory (fig. 3, 308) containing at least instructions that, when executed by said processor (Para. 41), cause said computer system to: 
obtain an audio video stream (fig. 4, 416, 402, 404, 406; Para. 63 (video (audio/video) selected by user can be obtained from content source over network 414)); 
store said audio video stream in a repository to thereby produce a stored audio video stream (Para. 22, (308 stores various types of contents received which includes video stream forming a stored video stream));
obtain a natural language command (fig. 6; Para. 88 (verbal input meets natural language command)); 
generate a control signal based on said natural language command by referencing a particular event of said plurality of events (Para. 88-91 (612 is the 
using said control signal to control presentation of said audio video stream relative to said particular event or said stored audio video stream (Para. 50, 61, 88-91 (the action performed for example next chapter/segment is a result of the using the generated control signal from the verbal input)).  
Wheatley does not explicitly disclose associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream.
Thompson discloses associating said audio video stream with a plurality of events, said plurality of events including an interpretation of content of said audio video stream (Para. 181 (one or more tags may be associated with each segment to identify the subject matter depicted or described in the respective segment. In some examples, associating the tags with segments may comprise modifying the files corresponding to the content segments to include the tag information. In other examples, associating the tags with segments may comprise creating a separate tag file or index including the tag information along with pointers to the corresponding content segments and/or locations of the content segments in memory-the subject matter of the segments provide an interpretation of the event that occurs in the segment or audio/video segment-the tags form an index used as pointers to events in the stream)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system of Wheatley to include associating said audio video stream with a plurality of events, said plurality of .

Claim Objections
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims [1-40 and 46-53] are drawn to video content navigation using voice command in a natural language, classified in H04N1/00403.
II. Claims [41-45] are drawn to registering for notification of an event in a live video stream using voice command in a natural language, classified in H04N21/4882.
Inventions of groups II and group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the self-installation kit can be accompanied with a set-top terminal or any other device that is capable of detecting and determining the availability of service at subscriber premises .  The subcombination has separate utility such as testing manually for the existence of analog and digital signal at any location on a network which may not even be a cable or fiber optic network.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Mr. Alberto Ariaza on 07/14/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-40, and 46-53.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423